Exhibit 99.1 Northern Oil and Gas, Inc. Increases 2010 Drilling Guidance and Provides Operations Update WAYZATA, MINNESOTA — October 12, 2010 — Northern Oil and Gas, Inc. (NYSE/AMEX: NOG) (“Northern Oil”) today announced increased 2010 drilling guidance and provided an operations update related to drilling and completion activity in the Williston Basin Bakken and Three Forks play. 2 Since January 1, 2010, Northern Oil has spud 21.5 net wells.Northern Oil is currently participating in the drilling or completion of 90 gross Bakken or Three Forks wells, for an aggregate of 10.4 net wells currently drilling, awaiting completion or completing.Of those wells, 5.0 net wells are currently drilling but have not reached total depth, an additional 4.6 net wells have been drilled to total depth and are awaiting completion and the remaining 0.8 net wells are currently undergoing fracture stimulation to commence production. Northern Oil now expects to spud approximately 24 net wells by the end of 2010, increased from previous guidance of 18 net wells.We believe the increase in expected wells is based upon the increasing rig count, which was at an all-time high of 155 drillings rigs in the North Dakota Bakken play as of October 11, 2010.Northern Oil’s Chief Executive Officer, Michael Reger, commented “We continue to experience an increased pace of drilling in the Bakken and Three Forks plays.In addition to allowing Northern Oil to consistently increase its production, increasing drilling activities have also allowed us to observe the impactful delineation of the Three Forks play in key counties of the Williston Basin.” 2 Northern Oil has acquired a total of 38,864 net acres year-to-date in the core of the Williston Basin Bakken and Three Forks play at a total cost of approximately $42.2 million.This represents an average cost of $1,086 per acre. RECENT COMPLETION HIGHLIGHTS The following table illustrates the most recent well completions in which Northern Oil participated. WELL NAME OPERATOR COUNTY/STATE WI IP/BOEPD* DAYS USED TO COMPUTE AVG. BOEPD AVG. BOEPD** RS-NELSON FARMS #2829H-1 HESS MOUNTRAIL, ND 49.50% 30 JERICHO #2-5H SLAWSON MOUNTRAIL, ND 42.36% 69 JANET #1-8H CONTINENTAL WILLIAMS, ND 37.88% N/A N/A JOANNE #1-7H CONTINENTAL DIVIDE, ND 37.58% N/A N/A ALAMO #1-19-18H SLAWSON MOUNTRAIL, ND 29.98% N/A N/A BADGER #1-9H SLAWSON MOUNTRAIL, ND 28.38% 30 DIAMONDBACK #1-21H SLAWSON MOUNTRAIL, ND 25.23% 30 STALLION #1-1-12H SLAWSON MOUNTRAIL, ND 23.00% KLEPP 21X-01 XTO ENERGY WILLIAMS, ND 22.81% N/A N/A SHONNA#2-15H CONTINENTAL DIVIDE, ND 21.80% N/A N/A RS-JOHNSON #2128H-1 HESS MOUNTRAIL, ND 21.72% 72 SNIPER FEDERAL #1-6-7H SLAWSON MOUNTRAIL, ND 21.41% EDWARDS #5992 44-10 OASIS BURKE, ND 21.00% STATE 36-1 #2H TFS BRIGHAM WILLIAMS, ND 20.36% N/A N/A WHIRLWIND #1-31H SLAWSON MOUNTRAIL, ND 19.74% 63 AMANDA #21-14H CONOCO PHILLIPS MCKENZIE, ND 18.75% N/A N/A MACHETE #1-19H SLAWSON MOUNTRAIL, ND 17.18% MELGAARD #1-14H CONTINENTAL DIVIDE, ND 15.82% 84 BERRY #5403 11-6H OASIS MOUNTRAIL, ND 14.38% 30 BARENTHSEN #6059 44-5H OASIS BURKE, ND 14.30% NEPTUNE #1-15H SLAWSON MOUNTRAIL, ND 13.37% 30 CLEARWATER #7-04H EOG RESOURCES MOUNTRAIL, ND 13.30% N/A N/A EN-SKABO TRUST #0631H-1 HESS MOUNTRAIL, ND 13.16% 65 LIBERTY #09-23H EOG RESOURCES MOUNTRAIL, ND 13.13% N/A N/A VANVILLE #6-25H EOG RESOURCES MOUNTRAIL, ND 12.50% N/A N/A N/A HM HOVE 34X-33 XTO ENERGY WILLIAMS, ND 12.50% LIBERTY #6-25H EOGRESOURCES MOUNTRAIL, ND 11.88% N/A N/A ALLIE 31X-24 XTO ENERGY WILLIAMS, ND 11.72% REDMOND #1-6H EOG RESOURCES MOUNTRAIL, ND 11.25% N/A N/A LIBERTY #103-13TFS EOG RESOURCES MOUNTRAIL, ND 10.86% N/A N/A LIBERTY #4-13H EOGRESOURCES MOUNTRAIL, ND 10.86% N/A N/A FERTILE #34-31H EOG RESOURCES MOUNTRAIL, ND 10.39% N/A N/A SIDONIA #7-25H EOG RESOURCES MOUNTRAIL, ND 10.00% N/A N/A VAN HOOK #100-15TFS EOG RESOURCES MOUNTRAIL, ND 10.00% GILLUND #1-32H CONTINENTAL DIVIDE, ND 9.62% 56 OSPREY FEDERAL #1-25-30H SLAWSON MOUNTRAIL, ND 9.49% N/A N/A UXBRIDGE #1-9H CONTINENTAL DIVIDE, ND 9.04% N/A N/A LIBERTY #101-12TFS EOG RESOURCES MOUNTRAIL, ND 8.98% N/A N/A LIBERTY #23-12H EOG RESOURCES MOUNTRAIL, ND 8.98% N/A N/A BABETTE 24X-33 XTO ENERGY WILLIAMS, ND 7.67% N/A N/A LIBERTY #5-24H EOGRESOURCES MOUNTRAIL, ND 7.42% N/A N/A EN-HEINLE #2536H-1 HESS MOUNTRAIL, ND 7.29% 28 KERBAUGH 31X-04 XTO ENERGY WILLIAMS, ND 6.51% HYNEK #5693 42-35H OASIS MOUNTRAIL, ND 6.39% 94 LIFFRIG 29-20 #1H BRIGHAM MOUNTRAIL, ND 6.25% BROCKMEIER #1-1 CONTINENTAL MCKENZIE, ND 6.02% 73 SCHILKE #8-24H PEAK MCKENZIE, ND 5.24% 43 SUMMERFIELD #15-15H AMERICAN DUNN, ND 5.10% SIDONIA #8-26H EOG RESOURCES MOUNTRAIL, ND 5.00% N/A N/A VOYAGER #2-28H SLAWSON MOUNTRAIL, ND 4.96% 60 ERNST #42-31H OASIS BURKE, ND 4.58% 30 SIDONIA #29-34H EOG RESOURCES MOUNTRAIL, ND 4.22% N/A N/A KUBIK TRUST #1-18-19H ANSCHUTZ DUNN, ND 3.20% JACK CVANCARA 19-18 #1H BRIGHAM MOUNTRAIL, ND 3.16% ABELMANN STATE 21-16 #1H BRIGHAM MCKENZIE, ND 2.73% SIDONIA #33-33H EOG RESOURCES MOUNTRAIL, ND 2.71% N/A N/A GLADYS #2-9H NEWFIELD MCKENZIE, ND 2.60% ROHDE #43-1H WHITING MOUNTRAIL, ND 2.57% SIDONIA #34-31H EOG RESOURCES MOUNTRAIL, ND 2.16% N/A N/A SIDONIA #13-08H EOG RESOURCES MOUNTRAIL, ND 2.03% N/A N/A SIDONIA #10-2128H EOG RESOURCES MOUNTRAIL, ND 1.79% N/A N/A * Initial Production Rate (the “IP” rate) is the 24-hour “Peak Production Rate.” Peak Production Rates may be established following the initial day of production, depending to operator design or well flowback profiles.The IP rate may be estimated based on other third party estimates or limited data available at this time. ** Average barrels of oil equivalents per day (“Avg. BOEPD”) exclude any days a well was down for work/maintenance. All information in the foregoing table was obtained through operator drilling reports, operator daily production reports and certain publicly available through North Dakota Industrial Commission – Oil & Gas Division reports. 1 CURRENTLY DRILLING OR COMPLETING WELLS The following table illustrates wells in which Northern Oil is currently participating. WELL NAME OPERATOR COUNTY/STATE WI STATUS FORMATION VAGABOND #1-27H SLAWSON MOUNTRAIL, ND 60.92% Drilling BAKKEN JEANIE 25-36 #2H URSA MCKENZIE, ND 54.58% Drilling BAKKEN BIGHORN #1-6H SINCLAIR DUNN, ND 48.79% Awaiting Completion BAKKEN GOBLIN #1-26H SLAWSON MOUNTRAIL, ND 45.54% Awaiting Completion BAKKEN WATER MOCCASIN #1-34H SLAWSON MOUNTRAIL, ND 44.14% Awaiting Completion THREE FORKS GUNNISON #44-25H PRIMA BURKE, ND 39.35% Drilling BAKKEN TANBERG #1-4H CONTINENTAL DIVIDE, ND 36.86% Awaiting Completion THREE FORKS SILENCER #1-29H SLAWSON MOUNTRAIL, ND 32.06% Drilling BAKKEN AV-SCHWARTZ-163-93-1102H-1 HESS BURKE, ND 30.61% Drilling DUAL LATERAL CROSBY CREEK #1-5H SINCLAIR DUNN, ND 29.63% Drilling BAKKEN PORCUPINE #1-19H SINCLAIR DUNN, ND 29.02% Drilling BAKKEN CYCLONE #1-21-16H SLAWSON MCKENZIE, ND 25.00% Drilling BAKKEN STAMPEDE #1-36-25H SLAWSON WILLIAMS, ND 25.00% Awaiting Completion BAKKEN REVOLVER #1-35H SLAWSON MOUNTRAIL, ND 24.58% Drilling BAKKEN FERTILE #29-27H EOG RESOURCES MOUNTRAIL, ND 23.75% Completing BAKKEN LOSTWOOD #13-25H EOG RESOURCES MOUNTRAIL, ND 22.86% Drilling BAKKEN RENEGADE #1-10H SLAWSON ROOSEVELT, MT 22.07% Awaiting Completion BAKKEN RASCAL #1-18H SLAWSON RICHLAND, MT 20.00% Drilling BAKKEN SUNDHAGEN 21X-3 XTO ENERGY WILLIAMS, ND 17.77% Completing THREE FORKS SCOUNDREL #1-8H SLAWSON RICHLAND, MT 16.81% Awaiting Completion BAKKEN SIDONIA #23-2017H EOG RESOURCES MOUNTRAIL, ND 15.63% Drilling BAKKEN TOLKSDORF 24X-27 XTO ENERGY RICHLAND, MT 15.63% Awaiting Completion BAKKEN DARCY DIRKACH #14-12H MARATHON DUNN, ND 14.79% Awaiting Completion BAKKEN ARMADA FEDERAL #1-14-13H SLAWSON MOUNTRAIL, ND 14.20% Completing BAKKEN LIBERTY #3-14H EOGRESOURCES MOUNTRAIL, ND 13.75% Awaiting Completion BAKKEN HOLTE 21X-4 XTO ENERGY WILLIAMS, ND 13.63% Drilling THREE FORKS BANKS #5892 44-34H OASIS MOUNTRAIL, ND 13.13% Completing BAKKEN MUSKRAT FEDERAL #1-28-33H SLAWSON MOUNTRAIL, ND 12.83% Awaiting Completion BAKKEN HOIBY #158-94-4B-3-1H PETRO HUNT MOUNTRAIL, ND 12.81% Completing BAKKEN GUSTAFSON #29-32-161-92H SAMSON BURKE, ND 12.50% Awaiting Completion BAKKEN ZI PAYETTE #10-15H ZENERGY MCKENZIE, ND 12.50% Awaiting Completion BAKKEN FERTILE #28-26H EOG RESOURCES MOUNTRAIL, ND 11.88% Completing BAKKEN HUNTER #1-8-17H SLAWSON MOUNTRAIL, ND 11.74% Awaiting Completion BAKKEN SUBMARINER FEDERAL #1-23-24H SLAWSON MOUNTRAIL, ND 10.89% Awaiting Completion BAKKEN EN-WEFALD #1324H-1 HESS MOUNTRAIL, ND 9.38% Drilling DUAL LATERAL FRANCHUK #44-20SWH ENCORE DUNN, ND 9.38% Awaiting Completion BAKKEN EVANS #5693 42-27H OASIS MOUNTRAIL, ND 9.38% Drilling BAKKEN MCGAHAN #1-18-7H HUNT MOUNTRAIL, ND 8.56% Awaiting Completion BAKKEN EN-HEINLE-#2536H-2 HESS MOUNTRAIL, ND 7.29% Awaiting Completion DUAL LATERAL EN-HEINLE-#2536H-3 HESS MOUNTRAIL, ND 7.29% Drilling DUAL LATERAL LIPPERT 1-12-#1H BRIGHAM WILLIAMS, ND 6.87% N/A BAKKEN VIXEN FEDERAL #1-19-30H SLAWSON MOUNTRAIL, ND 6.70% Awaiting Completion BAKKEN HELEN 11X-05 XTO ENERGY WILLIAMS, ND 6.64% Drilling THREE FORKS KJORSTAD #5300 24-22H OASIS WILLIAMS, ND 6.46% Awaiting Completion BAKKEN NORWAY #1-5H CONTINENTAL MCKENZIE, ND 5.93% Drilling THREE FORKS RELLA #18-19H ZENERGY WILLIAMS, ND 5.70% Drilling BAKKEN SIDONIA #17-1324H EOG RESOURCES MOUNTRAIL, ND 5.55% Completing BAKKEN MANN #21-18TFH WHTING STARK, ND 5.01% Drilling THREE FORKS ROUND PRAIRIE #2-20H EOG RESOURCES WILLIAMS, ND 5.00% Awaiting Completion BAKKEN STENEHJEM #27-34-1H ABRAXAS WILLIAMS, ND 4.87% Awaiting Completion BAKKEN RAVIN #36-35-1H ABRAXAS WILLIAMS, ND 4.64% Awaiting Completion BAKKEN PALERMO #1-24-25H HUNT MOUNTRAIL, ND 4.25% Drilling BAKKEN JAGUAR #1-32H SLAWSON MOUNTRAIL, ND 4.22% Awaiting Completion BAKKEN MILLER #44-11H WHTING WILLIAMS, ND 4.12% Drilling BAKKEN KOALA #9-5-6-5H KODIAK MCKENZIE, ND 3.93% Drilling BAKKEN BUD #1-19H CONTINENTAL WILLIAMS, ND 3.70% Drilling THREE FORKS KOSTELECKY #31-6H FIDELITY STARK, ND 3.60% Drilling THREE FORKS RS-SHUHART#2726H-2 HESS MOUNTRAIL, ND 3.52% Drilling DUAL LATERAL CROWFOOT #2-20H EOG RESOURCES MOUNTRAIL, ND 3.13% Completing BAKKEN MEADOWLARK #2-6H CONTINENTAL DUNN, ND 3.12% Awaiting Completion BAKKEN MEADOWLARK #3-6H CONTINENTAL DUNN, ND 3.12% Drilling THREE FORKS SKACHENKO #2-31H CONTINENTAL DUNN, ND 3.12% Awaiting Completion THREE FORKS SKACHENKO #3-31H CONTINENTAL DUNN, ND 3.12% Drilling BAKKEN CLEARWATER #102-0506H EOG RESOURCES MOUNTRAIL, ND 2.95% Drilling THREE FORKS CLEARWATER #8-0506H EOG RESOURCES MOUNTRAIL, ND 2.95% Drilling THREE FORKS EN-ABRAHAMSON #3019H-2 HESS MOUNTRAIL, ND 2.92% Awaiting Completion DUAL LATERAL EN-ABRAHAMSON #3019H-3 HESS MOUNTRAIL, ND 2.92% Drilling DUAL LATERAL CARTER 14X-12 XTO ENERGY WILLIAMS, ND 2.68% Completing THREE FORKS WAYZETTA #142-3019H EOG RESOURCES MOUNTRAIL, ND 2.47% Drilling BAKKEN CVANCARA #11-14H WHTING MOUNTRAIL, ND 2.44% Drilling BAKKEN HODENFIELD #15-23H AMERICAN WILLIAMS, ND 2.38% Drilling BAKKEN EN-WILL TRUST #2734H-3 HESS MOUNTRAIL, ND 2.34% Drilling DUAL LATERAL EN-TRINITY #2833H-1 HESS MOUNTRAIL, ND 2.28% Drilling DUAL LATERAL PHOENIX #1-9H SLAWSON MOUNTRAIL, ND 2.28% Awaiting Completion BAKKEN MCD #11-29H FIDELITY MOUNTRAIL, ND 2.08% Awaiting Completion THREE FORKS DOMASKIN #19-30-29H FIDELITY MOUNTRAIL, ND 1.94% Awaiting Completion BAKKEN LYNN #19-20-29H FIDELITY MOUNTRAIL, ND 1.94% Awaiting Completion BAKKEN WAYZETTA #134-17H EOG RESOURCES MOUNTRAIL, ND 1.80% Drilling THREE FORKS JORGENSON #158-94-11D-2-1H PETRO HUNT MOUNTRAIL, ND 1.49% Drilling THREE FORKS PALERMO #1-5-34H HUNT MOUNTRAIL, ND 1.47% Awaiting Completion BAKKEN ROBERT HEUER #2-20H CONTINENTAL DIVIDE, ND 1.38% Drilling THREE FORKS ETHAN HALL 6B-31-30-1H ENERPLUS DUNN, ND 1.35% Drilling BAKKEN HARLEY #31-2H BURLINGTON MCKENZIE, ND 1.29% Awaiting Completion BAKKEN DAKOTA-3 MASON #2-11H ZENERGY MOUNTRAIL, ND 0.98% Completing BAKKEN STEPANEK #8-5H ZENERGY MCKENZIE, ND 0.81% Completing BAKKEN FARVER #1-29H CONTINENTAL DIVIDE, ND 0.78% Drilling THREE FORKS SATTERTHWAITE #43-1H WHTING MOUNTRAIL, ND 0.70% Drilling BAKKEN EN-FRANDSON #2116H-1 HESS MOUNTRAIL, ND 0.61% Drilling DUAL LATERAL MARTENS #1-5H SINCLAIR MOUNTRAIL, ND 0.56% Awaiting Completion BAKKEN FORT BERTHHOLD #152-94-13B-24-1H PETRO HUNT MCKENZIE, ND 0.52% Awaiting Completion THREE FORKS 2 UPDATED HEDGING ACTIVITY The following table reflects the weighted average price of Northern Oil’s open commodity derivative contracts as of September 30, 2010, by year with associated volumes. Weighted Average Price Of Open Commodity Contracts Year Volumes (Barrels) Weighted Average Price $ $ $ Northern Oil currently has hedged 1,347,000 barrels for delivery through June 2012 at a blended average of approximately $80.72 per barrel. MANAGEMENT COMMENT Northern Oil’s Chief Executive Officer, Michael Reger, commented “The scale and scope of the Bakken and Three Forks play continues to exceed our expectations.Our premier acreage position is turning to high-quality oil production more quickly than we have anticipated as the pace of drilling continues to accelerate.With the North Dakota rig count currently at an all-time high of 155 rigs, we expect the development of this exceptional oil resource play to continue at a robust pace.We are especially fortunate to be participating as a non-operating partner in the wells of many of the premier operators in this play.It has been exciting for us to watch the best practices evolve and improve as the innovations of our operators continue to increase efficiency and productivity.Based on excellent recent results in the Three Forks, we expect this play to continue to gain momentum as this additional producing horizon de-risks across the Williston Basin.Most importantly, we continue to strategically acquire non-operated acreage interests at what we believe are very compelling price levels.We intend to continue to exploit our ability to acquire acreage in this growing play as long as the opportunity exists.Our single focus continues to be growing our presence and production as a non-operating partner in the Williston Basin Bakken and Three Forks play”. ABOUT NORTHERN OIL AND GAS Northern Oil and Gas, Inc. is an exploration and production company based in Wayzata, Minnesota.Northern Oil's core area of focus is the Williston Basin Bakken and Three Forks trend in North Dakota and Montana. More information about Northern Oil and Gas, Inc. can be found at www.NorthernOil.com. SAFE HARBOR This press release contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”).All statements other than statements of historical facts included in this report regarding our financial position, business strategy, plans and objectives of management for future operations and industry conditions are forward-looking statements.When used in this report, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes.Items contemplating or making assumptions about, actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our Company’s control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which our Company conducts business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our Company’s operations, products, services and prices. We have based these forward-looking statements on our current expectations and assumptions about future events.While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond our control. CONTACT: Eric Nerhus, Vice President, Business Development Phone: 952-476-9800 Email: enerhus@northernoil.com 3
